Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered June 11, 2001, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
The court properly exercised its discretion in admitting that portion of defendant’s grand jury testimony that made reference to uncharged crimes, since this evidence was relevant to issues raised by defendant at trial and was not unduly prejudicial (see People v Alvino, 71 NY2d 233 [1987]).
Defendant’s contention that the court improperly interfered with the presentation of evidence is unpreserved (People v Charleston, 56 NY2d 886 [1982]), and we decline to review it in the interest of justice. Were we to review this claim, we would find that the court engaged in limited questioning for clarification purposes (see People v Moulton, 43 NY2d 944 [1978]), and that the court’s participation did not convey to the jury any opinion on the merits or deprive defendant of a fair trial.
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Buckley, P.J., Tom, Saxe, Sullivan and Rosenberger, JJ.